I concur in part and dissent in part. I concur in the result arrived at as to the first question dealt with in JUSTICE ADAIR'S opinion, that is, the question relative to arriving at the value at which the banking house of the plaintiff, for the purposes of taxation, shall be fixed; and I dissent as to the item of $3,788.81 mentioned in the statement set out in the opinion. The item, appearing as both a resource and a liability, is a peculiar mode of bookkeeping, and confusing to some extent. As a resource it should be included in the item of "Loans  Discounts," for the reason that the loans and discounts contain certain loans included in that item whereon interest runs from maturity of the particular loan and the interest on such loans will not be earned until the future due date of such loans arrives. It is not an asset that has been collected, may never be collected, and is improperly listed in the assessments.
As to the third and last question dealt with in the opinion of JUSTICE ADAIR, I dissent and think the evidence in the record is not sufficient to warrant the conclusion arrived at, and the action as to that question should be remanded for further proceedings. Irrespective of the par value or alleged value of bonds and similar securities, the actual value of each item should be determined as nearly as possible as of the first Monday in March of the taxable year.